PER CURIAM.
Louis A. Rodriguez, a former resident of Queens, New York, now residing in Alexandria, Virginia, appeals the district court’s order granting Defendant Ridge-wood Savings Bank’s motion to dismiss his complaint. After a review of the record, we find that the district court properly dismissed this action for lack of personal jurisdiction over Defendant. See Helicopteros Nacionales de Colombia S.A. v. Hall, 466 U.S. 408, 415-16, 104 S.Ct. 1868, 80 L.Ed.2d 404 (1984).
*124We accordingly affirm the district court’s order. We deny Rodriguez’s motion to amend his complaint and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.